Case 2:16-cv-07349-JVS-AGR Document 342 Filed 08/10/20 Page 1 of 8 Page ID #:17352


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 16-07349 JVS (AGRx)                                       Date   August 10, 2020
 Title             SPEX Technologies, Inc. v. Apricorn


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Defendant’s Motions for
                        Judgment as a Matter of Law or New Trial (Dkt. Nos. 312, 313)

       Plaintiff SPEX Technologies, Inc. (“SPEX” or “Plaintiff”) filed this patent
infringement suit against Defendant Apricorn on September 28, 2016. Complaint, Dkt.
No. 1.

      The matter proceeded to a jury trial on January 30, 2020. See Dkt. No. 253
(minutes of jury trial - day one). The jury returned a special verdict in favor of SPEX on
February 11, 2020, finding that SPEX had proven by a preponderance of the evidence
that Apricorn had infringed Claims 11 and 12 of U.S. Patent No. 6,088,802 (“the ’802
Patent”). Dkt. No. 294 (sealed jury verdict). The jury awarded SPEX $3,071,838.75 in
reasonable royalty damages. Id.

      Currently pending before the Court are Apricorn’s two motions for judgment as a
matter of law (“JMOL”) under Rule 50(b) or for a new trial under Rule 59. First,
Apricorn moves for JMOL or new trial regarding infringement. Noninf. JMOL, Dkt.
Nos. 312 (notice), 327 (supporting memorandum). SPEX opposed the motion (Opp’n re
Noninf., Dkt. No. 328) and Apricorn replied (Reply re Noninf., Dkt. No. 331). Second,
Apricorn moves for JMOL or new trial regarding pre-suit damages. Marking JMOL,
Dkt. Nos. 313 (notice), 326 (supporting memorandum). SPEX opposed the motion
(Opp’n re Marking, Dkt. No. 329) and Apricorn replied (Reply re Marking, Dkt. No.
330).

     For the reasons stated in this Order, the Court GRANTS Apricorn’s Motion for
Judgment as a Matter of Law on the basis of noninfringement (Dkt. No. 312) and
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 8
Case 2:16-cv-07349-JVS-AGR Document 342 Filed 08/10/20 Page 2 of 8 Page ID #:17353


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349 JVS (AGRx)                             Date   August 10, 2020
 Title          SPEX Technologies, Inc. v. Apricorn

DENIES AS MOOT Apricorn’s Motion for Judgment as a Matter of Law or new trial as
to pre-suit damages (Dkt. No. 313).

                                      I. BACKGROUND

       The ’802 Patent is titled “Peripheral Device with Integrated Security Functionality”
and issued on July 11, 2000. The ’802 Patent relates to devices that can communicate
with host computing devices to provide various operations, including security operations.
 See ’802 Patent at Abstract. The asserted claims of the ’802 Patent recite:

         11.     A peripheral device, comprising:
                 security means for enabling one or more security operations to be
                        performed on data;
                 target means for enabling a defined interaction with a host computing
                        device;
                 means for enabling communication between the security means and
                        the target means;
                 means for enabling communication with a host computing device; and
                 means for mediating communication of data between the host
                        computing device and the target means so that the
                        communicated data must first pass through the security means.

         12. A peripheral device as in claim 11, wherein the target means
         comprises means for non-volatilely storing data.

’802 Patent, Claims 11, 12.

     During claim construction, the parties presented a dispute regarding whether the
“means for mediating” term was definite. See generally, Claim Construction Order,
Docket No. 122 at 31–38. The term was construed as:

         Subject to 35 U.S.C. § 112(6)



CV-90 (06/04)                          CIVIL MINUTES - GENERAL                           Page 2 of 8
Case 2:16-cv-07349-JVS-AGR Document 342 Filed 08/10/20 Page 3 of 8 Page ID #:17354


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349 JVS (AGRx)                                Date   August 10, 2020
 Title          SPEX Technologies, Inc. v. Apricorn

         Recited Function: mediating communication of data between the host
         computing device and the target means so that the communicated data must
         first pass through the security means

         Corresponding Structures:
         Interface control device 910 (as shown in Fig. 9B).

In reaching this determination, the Court stated, inter alia,

         . . . Figure 9B provides particularized disclosure of component parts, i.e.
         structure, for interface control device 901. Unlike the general disclosure of
         an FPGA [(“Field Programmable Gate Array”)] as requiring programming to
         perform its intended function, Figure 9B sets out detailed information about
         interface control device 901.

         . . . Defendants omit additional language in the specification that states,

                 in particular, the content of the configuration registers enables the
                 interface control device to present to the host computing device a
                 desired identification of the peripheral device, and determines whether
                 data passing through the peripheral device must be subjected to
                 security operations.

         ’802 Patent at 17:24-36 . . . . [A] person of skill in the art has significant
         additional details about the interactions between the component parts of the
         interface control device 910 with corresponding structure as a result of Figure
         9B itself. Given the specific details provided in this disclosure, Defendants
         have not proven by clear and convincing evidence that the structure of
         interface control device 901 is inadequately disclosed by the patent
         specification.

Claim Construction Order, Docket No. 62 at 37.

                                II. LEGAL STANDARDS

CV-90 (06/04)                          CIVIL MINUTES - GENERAL                             Page 3 of 8
Case 2:16-cv-07349-JVS-AGR Document 342 Filed 08/10/20 Page 4 of 8 Page ID #:17355


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349 JVS (AGRx)                            Date   August 10, 2020
 Title          SPEX Technologies, Inc. v. Apricorn

       Because, as discussed infra, judgment as a matter of law is appropriate in this case,
the Court provides that standard here and does not recite the standard for seeking a new
trial under Rule 59.

      Considering the grant or denial of a motion for judgment as a matter of law
presents “a procedural issue not unique to patent law, which [the Federal Circuit]
review[s] under the law of the regional circuit where the appeal from the district court
normally would lie.” Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1352
(Fed. Cir. 2003); see also Applied Med. Res. Corp. v. U.S. Surgical Corp., 435 F.3d
1356, 1364 (Fed. Cir. 2006).

       Rule 50 authorizes the defendant to move for judgment as a matter of law anytime
after the plaintiff’s case-in-chief. Fed. R. Civ. P. 50(a). In determining whether to grant
judgment as a matter of law, the court must determine whether the jury has a “legally
sufficient evidentiary basis” to find for the plaintiff. Id. If the judge denies the motion,
and the jury later returns a verdict against the defendant, the defendant may renew its
motion for judgment as a matter of law after trial. Fed. R. Civ. P. 50(b); EEOC v. Go
Daddy Software, Inc., 581 F.3d 951, 961 (9th Cir. 2009). Like the pre-verdict motion,
the post-verdict motion also challenges the sufficiency of the plaintiff’s evidence. Hagen
v. City of Eugene, 736 F.3d 1251, 1256 (9th Cir. 2013). If the jury verdict is “supported
by substantial evidence,” the court must uphold the jury verdict. Pavao v. Pagay, 307
F.3d 915, 918 (9th Cir. 2002). However, if the evidence “permits only one reasonable
conclusion, and that conclusion is contrary to the jury,” the court may grant judgment as
a matter of law to the defendant. White v. Ford Motor Co., 312 F.3d 998, 1010 (9th Cir.
2002) (internal quotation marks omitted). When reviewing the evidence, the court must
view the evidence “in the light most favorable to the nonmoving party” and draw “all
reasonable inferences” in favor of the nonmoving party. Torres v. City of Los Angeles,
548 F.3d 1197, 1205-06 (9th Cir. 2008) (internal quotation marks omitted).

                                   III. ANALYSIS

       After trial in this matter, in a recent summary judgment determination in a trailing,
related case, the Court found that configuration registers are indispensable components of
Interface Control Device 910, the corresponding structure identified for the “means for
mediating” claim term. See SPEX Tech. v. Kingston Tech. Corp. et al., Case No. SACV
CV-90 (06/04)                        CIVIL MINUTES - GENERAL                          Page 4 of 8
Case 2:16-cv-07349-JVS-AGR Document 342 Filed 08/10/20 Page 5 of 8 Page ID #:17356


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349 JVS (AGRx)                                   Date   August 10, 2020
 Title          SPEX Technologies, Inc. v. Apricorn

16-01790 JVS (AGRx), Dkt. No. 416 (sealed), at *19-24 (C.D. Cal. June 16, 2020)
(“Kingston Summary Judgment Order”). The Court’s analysis in that Order is
incorporated herein by this reference. Id. In brief, the patent intrinsic record, including
the portions of the patent specification describing the operation of Interface Control
Device 910, supports the conclusion that configuration registers are central to the
structure of Interface Control Device 910. See ’802 Patent at 17:26-33; see also Toro Co.
v. Deere & Co., 355 F.3d 1313, 1324 (Fed. Cir. 2004); Solomon Techs., Inc. v. Int’l
Trade Comm’n, 524 F.3d 1310, 1317 (Fed. Cir. 2008) (“our case law allows for greater
weight to be given to individual components that play a central role in the identified
structure.”).

       Among other arguments, Apricorn’s motion for JMOL argues that SPEX failed to
prove at trial that the “means for mediating” limitation is met by the accused products.
Apricorn states, “[g]iven that the patent describes the configuration registers as
determining ‘whether data passing through the peripheral device must be subjected to
security operations’ (’802 Patent at col. 17:24-36), and is indispensable to the functioning
of [Interface Control Device] 910, SPEX failed to carry its burden to account for them.”
Noninf. JMOL at 18 (citing Toro, 355 F.3d at 1324; Solomon Techs., 524 F.3d at 1317);
see also Dkt. No. 269 at 4 (Apricorn’s Feb. 6, 2020 trial brief in support of JMOL,
arguing noninfringement is warranted because “Apricorn’s products do not use . . . the
configuration registers . . . in Figure 9B.”).

       At trial, SPEX’s technical expert, Gomez, answered one question on direct
examination related to whether the accused Apricorn products include configuration
registers or their equivalent:

         Q.      And what are you showing here?
         A.      It shows that both devices need to be configured, so there’s always
                 configuration information that they can be programmed with.

Trial Tr., Feb. 4, 2020 (Dkt. No. 327-4) at 102:10-13 (question asked in the context of
testimony that USB is equivalent to PCMCIA1); see also Dkt. No. 335-7 at ECF2 (Gomez

         1
      It is relevant that this testimony was presented in the context of whether USB is equivalent to
PCMCIA because the “means for mediating” structure requires components that connect to a PCMCIA
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                Page 5 of 8
Case 2:16-cv-07349-JVS-AGR Document 342 Filed 08/10/20 Page 6 of 8 Page ID #:17357


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349 JVS (AGRx)                                       Date   August 10, 2020
 Title          SPEX Technologies, Inc. v. Apricorn

trial demonstrative, quoting from trial exhibit PX070 as stating, “[b]efore a USB device’s
function may be used, the device must be configured. From the device’s perspective,
configuration involves correctly processing a SetConfiguration() request with a non-zero
configuration value.”). SPEX refers to this testimony to argue that Gomez “address[ed]
equivalency” of the configuration registers at trial. Opp’n to Noninf. at 17 n.10.

       However, testifying that the accused devices perform the function of “be[ing]
configured” is not the same as saying the accused devices have an equivalent structure to
the configuration registers disclosed in Interface Control Device 910. See also Kingston
Summary Judgment Order at 23 (citing Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d
1288, 1299 (Fed. Cir. 2009); Odetics, Inc. v. Storage Tech. Corp., 185 F.3d 1259, 1267
(Fed. Cir. 1999)). “It is firmly established in our precedent that a structural analysis is
required when means-plus-function limitations are at issue; a functional analysis alone
will not suffice.” Fresenius, 582 F.3d at 1299 (citations omitted).

      Because SPEX failed to prove at trial that the accused products, either literally or
equivalently, included configuration registers, which are indispensable structural
components of the corresponding structure for the “means for mediating” claim term,
judgment of noninfringement as a matter of law is appropriate. Apricorn’s motion for
judgment as a matter of law is GRANTED on this basis.

      In reaching this determination, the Court finds that Apricorn adequately raised this
dispute in the context of its motion for judgment as a matter of law. Dkt. No. 269 at 4.
Apricorn’s suggestion that it otherwise adequately raised the issue during pretrial
proceedings is not particularly persuasive. Moreover, in the context of its motion for
judgment as a matter of law, Apricorn’s consideration of this issue was cursory. See id.
The critical argument and analysis related to this dispute was presented by another
defendant in a trailing case during that case’s summary judgment phase. See Kingston
Summary Judgment Order.2

interface; PCMCIA itself is not fully included in the “means for mediating” structure. See also, e.g.,
Dkt. No. 341-3 (Gomez trial demonstrative, showing “USB PHY” as outside of the structure in the
accused products designated as satisfying the “means for mediating” claim term).
         2
         For this reason, the Court has considered all of SPEX’s evidence, even if presented for the first
time in the context of SPEX’s request for a hearing regarding the Court’s tentative ruling on the motion
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 6 of 8
Case 2:16-cv-07349-JVS-AGR Document 342 Filed 08/10/20 Page 7 of 8 Page ID #:17358


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349 JVS (AGRx)                                Date   August 10, 2020
 Title          SPEX Technologies, Inc. v. Apricorn

       However, the record does not support a new trial. The evidence that SPEX
identifies in its request for hearing on Apricorn’s motion for JMOL (Dkt. No. 341) would
have been insufficient at the summary judgment stage or trial to support a question of
material fact and ultimate finding that the accused products have the “configuration
registers” required for infringement of the asserted claims. See also Dkt. No. 341
(Apricorn’s response to SPEX’s request for hearing). As Apricorn notes, portions of
SPEX’s cited testimony are taken out of context and appear to either not refer to
“configuration registers” at all, or relate to “configuration registers” in structures external
to the chips containing the alleged “means for mediating” structure in the accused
products. See Dkt. No. 341 at 2:4-24. At most, SPEX refers to pretrial deposition
testimony from an Apricorn witness stating that there are configuration registers on the
chips “inside the chip[s] . . . everywhere.” See Dkt. No. 337-1 at 56:20-57:5. This
testimony is insufficient to show that the accused products have configuration registers as
part of the alleged structure corresponding to the “means for mediating” claim limitation.
As similarly discussed in the Kingston Summary Judgment Order, SPEX’s cited
evidence, including its citations to certain USB specification documents, is also not
reflected in its expert’s opinions with respect to the “means for mediating” limitation, and
thus could not have been used by SPEX’s expert to support SPEX’s infringement theory
on this issue. See Kingston Summary Judgment Order at 23-24.

       Because judgment as a matter of law of noninfringement is appropriate on this
basis, the jury’s damages award is also necessarily vacated. Apricorn’s remaining bases
for seeking judgment as a matter of law, including as to both the jury’s infringement and
damages award, are DENIED AS MOOT.

                                     IV. CONCLUSION

       For the reasons stated in this Order, the Court GRANTS Apricorn’s Motion for
Judgment as a Matter of Law on the basis of noninfringement (Dkt. No. 312) and
DENIES AS MOOT Apricorn’s Motion for Judgment as a Matter of Law or new trial as
to pre-suit damages (Dkt. No. 313).

         IT IS SO ORDERED.

for JMOL. Apricorn’s procedural objections to this evidence are DENIED. See Dkt. No. 338.
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                               Page 7 of 8
Case 2:16-cv-07349-JVS-AGR Document 342 Filed 08/10/20 Page 8 of 8 Page ID #:17359


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349 JVS (AGRx)                             Date     August 10, 2020
 Title          SPEX Technologies, Inc. v. Apricorn

                                                                                   :   0


                                                     Initials of      lmb
                                                     Preparer




CV-90 (06/04)                        CIVIL MINUTES - GENERAL                               Page 8 of 8
